DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Election/Restrictions 
2.    Applicant’s election without traverse of Species I (claims 1-12) filed on 04/26/2022 and withdrawn Species II (claims 13-19) has been acknowledged and considered. Applicants have the right to file a divisional application covering the subject matter of the non-elected claims (claims 13-19).
     Claims 1-19 are currently pending in the application.
                                                      Oath/Declaration
3.   The oath/declaration filed on 08/11/2020 is acceptable.
                                                            Priority
4.    Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                    Information Disclosure Statement
5.   The office acknowledges receipt of the following items from the applicant:
      Information Disclosure Statement (IDS) filed on 08/11/2020.
                                                    Specification
6.    The specification is objected to for the following reason: The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed (see MPEP 606.01).
                                   Claim Rejections - 35 USC § 102
       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
       A person shall be entitled to a patent unless --
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.    

      In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.    Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI (U.S. Publication No. 2019/0131369 A1).
     Regarding claim 1, CHOI discloses a display device, comprising: 
             a substrate (SUB1) in which a plurality of sub-pixels (SPn1-SPn4) are defined and each sub-pixel (SPn1-SPn4) includes an emission area (EMA) and a circuit area (DRA) (e.g. Fig. 5); 
             a driving transistor (DR) disposed in the circuit area (DRA, para [0071]) and including a first gate electrode (DGAT) and a first source electrode (DSD1) disposed on a same layer (para [0091] or Fig. 21F and para [0139]); 
            a storage capacitor (Cst, see Fig. 6 and para [0088] in Park et al. (U.S. Publication No. 2016/0218155 A1) disposed in the circuit area (para [0071]) and including a first capacitor electrode (LS, Fig. 7 or 9) electrically connected to the first gate electrode (DGAT, Fig. 3) and disposed below the first gate electrode (DGAT, Fig. 7 or 9); 
            an insulating layer (OC) planarizing upper portions of the driving transistor (DR) and the storage capacitor (Cst); and 
           a light emitting element (OLED) disposed on the insulating layer (OC) (e.g. Figs. 7 or 9 and para [0062], [0081] and [0093]).
      Regarding claim 2, CHOI discloses wherein the first capacitor electrode (LS) overlaps with the first source electrode (DSD1) (e.g. Figs 7 or 9).
      Regarding claim 3, CHOI discloses wherein the storage capacitor (Cst) further includes a second capacitor electrode integrally formed with the first source electrode (DSD1) (e.g. Figs. 7 or 9).
        Regarding claim 4, CHOI discloses wherein the second capacitor electrode (DSD1) is disposed on the first capacitor electrode (LS) (e.g. Figs. 7 or 9).
      Regarding claim 9, CHOI discloses further comprising a light blocking layer (LS) disposed between the substrate (SUB1) and a first active layer (DACT) of the driving transistor (DR), and the first capacitor electrode (LS) is disposed on a same layer as the light blocking layer (LS) (e.g. Figs. 7 or 9).
                                                  Allowable Subject Matter
8.    The following is a statement of reason for the indication of allowable subject matter:
        Claims 5-8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        None of the prior art of records disclose wherein the light emitting element includes, a first electrode disposed in the emission area and disposed on the insulating layer; a light emitting layer covering an entirety of the emission area and the circuit area and disposed on the first electrode; and a second electrode covering the entirety of the emission area and the circuit area and disposed on the light emitting layer, wherein a portion of an upper surface of the insulating layer not contacting the first electrode is in contact with the light emitting element as cited in claim 5 and further comprising: a first color filter disposed between the substrate and the insulating layer in the emission area of one sub-pixel of the plurality of sub-pixels, and disposed between the driving transistor and the insulating layer in the circuit area of the one sub-pixel; and a second color filter disposed between the substrate and the insulating layer in the emission area of another sub-pixel of the plurality of sub-pixels, and disposed between the first color filter and the insulating layer in the circuit area of the one sub-pixel as cited in claim 11.
        Claims 6-8 and 10 and 12 are directly or indirectly depend on claims 5 and 11, then, they also would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                       Cited Prior Arts
9.    The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Gil et al. (U.S. Publication No. 2016/0197130 A1) and LEE et al. (U.S. Publication No. 2016/0204180 A1).
                                                       Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc T. Dang whose telephone number is 571-272-1776.  The examiner can normally be reached on 8:00 am-5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUC T DANG/Primary Examiner, Art Unit 2892